Main, C. J.
(dissenting)—I am unable to see any substantial distinction between this case and the case of Brandt v. Northern Pac. R. Co., post p. 138, 177. Pac. 806,181 Pac. 682. If the question of contributory negligence in that case was one of fact for the jury, it must necessarily follow that the question of contributory negligence in this case is likewise for the jury; in principle, the cases are the same. I therefore dissent.
Mitchell, J., concurs with Main, C. J.
*138On Behearing.
[En Banc. May 31, 1919.]
Per Curiam.
Upon a rehearing En Banc, a majority of the court still adhere to the opinion heretofore filed herein, and for the reasons there stated, the judgment is reversed.